UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20769 Cable & Co. Worldwide, Inc. (Exact name of Registrant as specified in its charter) Delaware 22-3341195 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10 Wright St., Suite 220 Westport CT 06880 (Address of Principal Executive Offices with Zip Code) Registrant’s telephone number, including area code (203) 226-6646 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value (“Common Stock”) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to the Form 10-K. o Indicate by check mark whether the Registrant is an accelerated filer (as defined in Exchange Act Rule 12b-2)YesoNo x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Issuer’s revenues for its most recent fiscal year: September 30, 2007 $0 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such common equity, as of a specific date within the past 60 days.(see definition of affiliate in Rule 12b-2 of the Exchange Act.) The aggregate market value of the Registrant’s Common Stock held by non-affiliates of the Registrant as of January 4, 2008, was approximately $567,000. Indicate the number of shares outstanding of each of the Registrant’s classes of common stock, as of the latest practicable date. As of January 4, 2008, there were 1,498,612,518 shares of the Registrant’s Common Stock outstanding. PART I. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements of Cable & Co. Worldwide, Inc.(the “Company” or “Cable”) included in this Report, including matters discussed under the captions “Legal Proceedings” in Part I, Item3, "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Part II, Item7 are "forward-looking statements."Forward-looking statements include statements about the business strategies of Cable & Co. Worldwide, Inc., and other statements that are not historical facts.The words "anticipate," "estimate," "project," "intend," "expect," "believe," "forecast" and similar expressions are also intended to identify forward-looking statements, but some of these statements may use other phrasing.These forward-looking statements are not guarantees of future performance and are subject to a number of risks, uncertainties and other factors that could cause the Company's actual results, performance or achievements to differ materially from those expressed or implied by these forward-looking statements.These factors include, among other things: · we may be unable to implement key elements of our business strategy; · we may have insufficient capital to acquire additional businesses; · we may be unable to retain key personnel; Many of these factors are beyond our ability to control or predict, and readers are cautioned not to put undue reliance on such forward-looking statements.We disclaim any obligation to update or revise publicly or otherwise any forward-looking statements to reflect subsequent events, new information or future circumstances, except as required by law. Item 1.Description of Business Cable
